Exhibit 10.3

 

RESTRICTED STOCK AGREEMENT

(Under the Lydall, Inc.

2003 Stock Incentive Compensation Plan)

 

THIS AGREEMENT, made and entered into as of the 1st day of July, 2003, by and
between Lydall, Inc., a Delaware corporation, with its principal office in
Manchester, Connecticut (the “Corporation”), and David Freeman (“Participant”);

 

W I T N E S S E T H:

 

WHEREAS, it has been determined that the Participant is an Eligible Person under
the Corporation’s 2003 Stock Incentive Compensation Plan (the “Plan”); and

 

WHEREAS, effective July 1, 2003, the Corporation desires to grant a Restricted
Stock Award to the Participant pursuant to the Plan and subject to the terms and
conditions set forth in this Agreement;

 

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements herein contained, the parties agree as follows:

 

1. Restricted Stock Award.

 

(a) Subject to the terms and conditions of this Agreement, 100,000 shares of the
Common Stock of the Corporation (the “Restricted Shares”) shall be transferred
to the Participant as additional compensation for services rendered to the
Corporation or one of its Subsidiaries. The Restricted Shares are subject to
forfeiture during a specified time period, as more particularly described in
Sections 2 and 3 of this Agreement.

 

(b) In order for the transfer of Restricted Shares to occur, the Participant
must execute and deliver the attached stock powers (in accordance with Section
3(f) hereof) and a copy of this Agreement to the Chairman of the Corporation at
its offices in Manchester, Connecticut within sixty (60) days of the date of
this Agreement. Promptly thereafter, certificates representing the Restricted
Shares shall be issued and held for the Participant by the Vice President of
Investor Relations of the Corporation (the “Custodian”) until the end of the
applicable Installment Restriction Period described in Section 2. Certificates
issued under this Section 2 shall bear a legend to the effect that ownership of
the Restricted Shares (and any Retained Distributions), and the enjoyment of all
rights of a shareholder appurtenant thereto, are subject to the restrictions,
terms and conditions provided in the Plan and in this Agreement.

 

1



--------------------------------------------------------------------------------

(c) Effective upon the date of delivery to the Custodian of certificates for the
Restricted Shares registered in the Participant’s name, the Participant will be
a holder of record of the Restricted Shares and will have, subject to the terms
and conditions of this Agreement, all rights of a shareholder with respect to
such shares including the right to vote such shares at any meeting of
shareholders of the Corporation at which such shares are entitled to vote and
the right to receive all distributions (including regular cash dividends and
other cash equivalent distributions) of any kind made or declared with respect
to such shares. As provided under the Plan, The Company will retain custody of
all such distributions as “Retained Distributions” until the Restriction Period
shall have expired under Section 2 hereof. If any such Retained Distributions
are paid in the form of Common Stock, any such shares will be delivered to and
held by the Custodian and will also be considered “Restricted Shares”.

 

2. Lapse of Restrictions.

 

(a) All restrictions set forth in section 3 below will lapse in their entirety
with respect to twenty percent (20%) of the Restricted Shares on each of the
following dates:

 

July 1, 2004

July 1, 2005

July 1, 2006

July 1, 2007

July 1, 2008

 

Each such period is called an “Installment Restriction Period”. Installment
Restriction Periods are collectively referred to as the “Restriction Period”.

 

(b) As soon as reasonably practicable after the end of an Installment
Restriction Period, the Custodian will deliver to the Participant the
certificate or certificates for the Restricted Shares subject to that
Installment Restriction Period free of further restrictions; provided, however,
that the Custodian shall not issue such shares to the Participant until the
Participant has either (i) paid, or (ii) made provisions satisfactory to the
Committee for the payment of, all applicable tax withholding obligations.

 

(c) If the Participant’s employment with the Corporation or a Subsidiary
terminates during the Restriction Period because of death or Disability,
effective on the date of that event all restrictions set forth in Section 3 will
lapse in their entirety with respect to all of the then Restricted Shares and
certificates for the Restricted Shares will be delivered in accordance with
section 2(b).

 

3. Restrictions.

 

(a) Except as provided in Section 2(c) and 3(b), if the Participant’s employment
with the Corporation or a Subsidiary terminates during the Restriction

 

2



--------------------------------------------------------------------------------

Period, then effective upon the date of termination all then Restricted Shares
shall automatically be forfeited to the Corporation. Employment will not be
deemed to have terminated for this purpose by reason of a leave of absence
approved by the Committee.

 

(b) If the Participant retires from active service with the Corporation or a
Subsidiary under the terms of the Lydall, Inc. Defined Benefit Pension Plan
during the Restriction Period, effective upon retirement the then Restricted
Shares will automatically be forfeited to the Corporation; except that, the
Committee may, in its sole discretion, allow all restrictions set forth in this
Section 3 to lapse in their entirety with respect to the then Restricted Shares.
If the restrictions are allowed to lapse, certificates for the Restricted Shares
will be delivered to the Participant in accordance with section 2(b).

 

(c) None of the Restricted Shares, nor the Participant’s interest in any of the
Restricted Shares, may be encumbered, sold, assigned, transferred, pledged or
otherwise disposed of at any time during the Restricted Period. In the event of
any such action, all then Restricted Shares (and all Retained Distributions with
respect thereto) shall automatically be forfeited to the Corporation effective
upon the date of such event.

 

(d) If the Participant at any time forfeits Restricted Shares pursuant to this
Agreement, the certificate or certificates for such Restricted Shares will be
delivered by the Custodian to the Corporation. All of the Participant’s rights
to and interest in the Restricted Shares shall terminate upon forfeiture without
payment of consideration.

 

(e) The Participant shall sign and deliver to the Corporation the stock powers
attached hereto relating to the Restricted Shares (in accordance with Section
1(b) hereof). If Restricted Shares are forfeited under this Agreement, the
Corporation shall direct the Transfer Agent and Registrar of the Corporation’s
Common Stock to make appropriate entries upon their records showing the
cancellation of the certificate or certificates for the Restricted Shares and to
return the shares represented thereby to the Corporation’s treasury. The stock
power gives the Custodian the authority to take any action necessary to effect
the transfer of shares to the Corporation. The stock power or powers will be
returned to the Participant upon expiration of the applicable Installment
Restriction Period.

 

(f) The Committee shall make all determinations in connection with this
Agreement, including determinations as to whether an event has occurred
resulting in the forfeiture of or lapse of restrictions on Restricted Shares and
all such determinations of the Committee shall be final and conclusive.

 

4. Appointment Of Agent. By executing this Agreement, the Participant
irrevocably nominates, constitutes and appoints the Custodian as his agent and
attorney-in-fact for purposes of surrendering or transferring the Restricted
Shares to the

 

3



--------------------------------------------------------------------------------

Corporation upon any forfeiture required or authorized by this Agreement. This
power is intended as a power coupled with an interest and shall survive the
Participant’s death. In addition, it is intended as a durable power and shall
survive the Participant’s Disability.

 

5. No Employment Rights. No provision of this Agreement shall:

 

(a) confer or be deemed to confer upon the Participant any right to continue in
the employ of the Corporation or any Subsidiary or shall in any way affect the
right of the Corporation or any Subsidiary to dismiss or otherwise terminate the
Participant’s employment at any time for any reason with or without cause, or

 

(b) be construed to impose upon the Corporation or any Subsidiary any liability
for any forfeiture of Restricted Shares which may result under this Agreement if
the Participant’s employment is so terminated, or

 

(c) affect the Corporation’s right to terminate or modify any contractual
relationship with a Participant who is not an employee of the Corporation or a
Subsidiary.

 

6. No Liability For Business Acts Or Omissions. The Participant recognizes and
agrees that the Board of Directors or the officers, agents or employees of the
Corporation, including the Custodian, in their conduct of the business and
affairs of the Corporation, may cause the Corporation to act, or to omit to act,
in a manner that may, directly or indirectly, prevent the Restricted Shares from
vesting under this Agreement. No provision of this Agreement shall be
interpreted or construed to impose any liability upon the Corporation, the Board
of Directors or any officer, agent or employee of the Corporation, including the
Custodian, for any forfeiture of Restricted Shares that may result, directly or
indirectly, from any such action or omission.

 

7. Changes in Capitalization.

 

(a) This Agreement and the issuance of the Restricted Shares shall not affect in
any way the right or power of the Corporation or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Corporation’s capital structure or its business, or any merger or
consolidation of the Corporation, or any issue of bonds, debentures, preferred
or prior preference stocks ahead of or affecting the Common Stock or the rights
therefor, or the dissolution or liquidation of the Corporation, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceedings, whether of a similar character or otherwise.

 

(b) In the event of recapitalization, stock split, stock dividend, divisive
reorganization or other change in capitalization affecting the Corporation’s
shares of Common Stock, an appropriate adjustment will be made in respect of the
Restricted Shares. Any new or additional or different shares or securities
issued as the result of such an adjustment will be delivered to and held by the
Custodian and will be deemed included within the term “Restricted Shares”.

 

4



--------------------------------------------------------------------------------

8. Capitalized Terms. All capitalized terms not defined herein shall have the
meaning ascribed to them in the Plan.

 

9. Interpretation. This Agreement shall at all times be interpreted,
administered and applied in a manner consistent with the provisions of the Plan.
In the event of any inconsistency between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control and the Plan is
incorporated herein by reference.

 

10. Amendment; Modification; Waiver. No provision of this Agreement may be
amended, modified or waived unless such amendment, modification or waiver shall
be authorized by the Committee and shall be agreed to in writing by the
Participant.

 

11. Complete Agreement. This Agreement contains the entire Agreement of the
parties relating to the subject matter of this Agreement and supersedes any
prior agreements or understandings with respect thereto.

 

12. Agreement Binding. This Agreement shall be binding upon and inure to the
benefit of the Corporation, its successors and assigns and the Participant, his
heirs, devisees and legal representatives.

 

13. Legal Representative. In the event of the Participant’s death or a judicial
determination of his incompetence, reference in this Agreement to the
Participant shall be deemed to refer to his legal representative, heirs or
devisees, as the case may be.

 

14. Business Day. If any event provided for in this Agreement is scheduled to
take place on a day on which the Corporation’s corporate offices are not open
for business, such event shall take place on the next succeeding day on which
the Corporation’s corporate offices are open for business.

 

15. Titles. The titles to sections or paragraphs of this Agreement are intended
solely for convenience and no provision of this Agreement is to be construed by
reference to the title of any section or paragraph.

 

16. Notices.

 

(a) Any notice to the Corporation pursuant to any provision of this Agreement
will be deemed to have been delivered when delivered in person to the Custodian
or when deposited in the United States mail, addressed to the Custodian at the
Corporation’s corporate offices, or such other address as the Corporation may
from time to time designate in writing.

 

5



--------------------------------------------------------------------------------

(b) Any notice to the Participant pursuant to any provision of this Agreement
will be deemed to have been delivered when delivered to the Participant in
person or when deposited in the United States mail, addressed to the Participant
at his address on the shareholder records of the Corporation or such other
address as he may from time to time designate in writing.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above.

 

Participant

     

LYDALL, INC.

/s/    DAVID FREEMAN

--------------------------------------------------------------------------------

      By:  

/s/    ROGER M. WIDMANN

--------------------------------------------------------------------------------

David Freeman

         

        Roger M. Widmann

           

        Its Chairman

 

6